IN THE
                          TENTH COURT OF APPEALS

                                   No. 10-13-00206-CR
                                   No. 10-13-00207-CR
                                   No. 10-13-00208-CR

WILLIAM LAWRENCE ANDERSON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                       From the 19th District Court
                         McLennan County, Texas
        Trial Court Nos. 2012-1523-C1, 2013-893-C1 and 2013-997-C1


                          MEMORANDUM OPINION


      Appellant appeals from three plea-bargained judgments of conviction. In each

case, Appellant signed a waiver of appeal, and in each case the trial court noted on the

certification of defendant’s right of appeal that the case is a plea-bargain case and the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006).
        These appeals are dismissed.1 See Chavez, 183 S.W.3d at 680; Davis v. State, 205
S.W.3d 606, 607 (Tex. App.—Waco 2006, no pet.).




                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed July 2, 2013
Do not publish
[CR25]




1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. A petition for discretionary review must be filed in the Court of Criminal
Appeals within 30 days after either the day the court of appeals’ judgment was rendered or the day the
last timely motion for rehearing was overruled by the court of appeals. TEX. R. APP. P. 68.2 (a).

Anderson v. State                                                                                  Page 2